£|o| t=/>7, 3.6^J^c _/, t47
 -n.„ GL*^ ^Ce^+                           ,row4 PA**, TW-* ^^7




c*, ,< »< Oo^ %4£ W *-"""•"' *                                    , ,<


t-;/ t        /             /     jam*           ',,   4-,^^ ,



                            FILED IN
                    SST COURT OF APPEALS
                       HOUSTON, TEXAS


                      JAN 16 2015
                   CHRISTOPHER
                      ISTOPHER A^fHilME
                               A_PK

                  CLERK J
      1)1)

 \ \ \ ^ V V^P7


 f'f H hi
T fill i
      :-' \   J'.

                    ij




                          V

       •3- i/j f-:>
                           L
                          CL
                    i11



                          rr


                           X.
                                2)
                                O
                                     * f
                j\                         r     in
                                                 en
                                                 i'0
                                                 U)

                                                 CM
                                                 iM
                                                 O
                                                 u
                                     3 4- __ ^   r-
                                                 IS




a
0*»
•&
rl
r^
G>0                  r*
                    n9




                    I
                    ^r

5^ £
3T\i-tt'
                    U.
c     t
'£ * O 3
•«     <} ~         o
GhML,